DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the isolator located at a point of connectivity with a field device separate from the functional device when the field device is connected to the functional device at the integrated disconnect element, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification as originally filed does not provide basis for the isolator is located at a point of connectivity with a field device separate from the functional device when the field device is connected to the functional device at the integrated disconnect element.  
It is first noted that while the specification recites “the point of connectivity” once (on paragraph 0040 of the US publication), it does not disclose what or where that point of connectivity is.  The drawings do not disclose what or where that point of connectivity is, either.  
Based on paragraph 0040 (of the published US application) the point of connectivity is at the isolator 104 (which is inside the functional device 101).  Accordingly, the point of connectivity cannot be separate from the functional device 101.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide basis for the isolator is located at a point of connectivity with a field device separate from the functional device when the field device is connected to the functional device at the integrated disconnect element.  
It is first noted that while the specification recites “the point of connectivity” once (on paragraph 0040 of the US publication), it does not disclose what or where that point of connectivity is.  The drawings do not disclose what or where that point of connectivity is, either.  
Based on paragraph 0040 (of the published US application) the point of connectivity is at the isolator 104 (which is inside the functional device 101).  Accordingly, the point of connectivity cannot be separate from the functional device 101.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the isolator can be located at a point of connectivity with a field device separate from the functional device when the field device is connected to the functional device at the integrated disconnect element.  
Based on paragraph 0040 (of the published US application) the point of connectivity is at the isolator 104 (which is inside the functional device 101).  The claimed language also places the isolator inside the functional device.  Accordingly, the point of connectivity cannot be separate from the functional device 101.  
For examination purposes, it will be assume that the isolator is separated from the field device by the disconnect element.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-21 remain rejected under 35 U.S.C. 103 as being unpatentable over DiLuciano (US 2013/0015723) in view of Kobeda et al. (US 8,854,849).  
DiLuciano discloses a functional device for input/output process connection to a plurality of field devices (211), the functional device comprising: a housing (210), an isolator (216) disposed in the housing; and an integrated disconnect element (204) to provide disconnect functionality between at least one field device of the plurality of field devices and the functional device (intended use), the disconnect element of the functional device providing visual indication of the at least one field device associated with the disconnect element (intended use, by position of the switch), the isolator being an electronic device configured to communicate process electronics to the at least one field device while electrically isolating the at least one field device from the process electronics (intended use), wherein the integrated disconnect element is integrated within (i.e. connected within) the electronic device of the isolator; the isolator located at a point of connectivity with a field device separate from the [field] device [by the integrated disconnect element] when the field device is connected to the functional device at the integrated disconnect element.  
DiLuciano discloses substantially the claimed invention except for the disconnect element being located within the isolator.  Kobeda teaches the use of a disconnect element (34) being located within the isolator (13/18).  It would have been obvious to a person of ordinary skill in the art before the invention was effectively filed form the disconnect element within the isolator, as taught by Kobeda, in order to reduce the number of independent parts, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
Regarding claim 2, DiLuciano discloses the disconnect element is integrated directly at a location where field device wiring connects to the functional device.  
Regarding claim 3, DiLuciano the disconnect element comprises a knife disconnect element.  
Regarding claim 4, DiLuciano discloses one or more additional functional devices of a field-device connection system, wherein at least part of the connectivity of the system is by way of an arrangement of the functional device and the one or more additional functional devices.  
Regarding claim 5, DiLuciano teaches a functional device cabinet (210), wherein the functional device is mounted in the functional device cabinet.  
Regarding claim 6, DiLuciano discloses the functional device cabinet being an isolator cabinet for use3 of 6CORE/3514248.0001/148945417.115MTL1023ETNM151023 .USN in the connection of a plurality of field devices to input/output process wiring and process electronics.  
Regarding claim 7, DiLuciano discloses the disconnect element provided in relation to field device lines entering the cabinet.  
Regarding claim 11, DiLuciano discloses the integrated disconnect element being integral with the isolator.  
Regarding claim 12, DiLuciano discloses the isolator being a universal isolator.  
Regarding claim 13, DiLuciano discloses the functional device configured for use in an intrinsically safe process environment.  

Regarding claim 14, DiLuciano discloses a functional device for input/output process connection to a plurality of field devices (211), the functional device comprising: a housing (210), an isolator (216) disposed in the housing; and an integrated disconnect element (204) provided directly on the isolator to provide disconnect functionality between at least one field device of the plurality of field devices and the functional device, the disconnect element of the functional device configured to provide visual indication of the at least one field device associated with the disconnect element (intended use), the isolator being an 3 of 815MTL1023ETNM151023 .USNelectronic device configured to communicate process electronics to the at least one field device while electrically isolating the at least one field device from the process electronics (intended use); the isolator located at a point of connectivity with a field device separate from the [field] device [by the integrated disconnect element] when the field device is connected to the functional device at the integrated disconnect element.  
DiLuciano discloses substantially the claimed invention except for the disconnect element being located within the isolator.  Kobeda teaches the use of a disconnect element (34) being located within the isolator (13/18).  It would have been obvious to a person of ordinary skill in the art before the invention was effectively filed form the disconnect element within the isolator, as taught by Kobeda, in order to reduce the number of independent parts, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 15, DiLuciano discloses the integrated disconnect element being integral with the isolator.  
Regarding claim 16, DiLuciano discloses the isolator being a universal isolator.  
Regarding claim 17, DiLuciano discloses the functional device configured for use in an intrinsically safe process environment.  
Regarding claim 18, DiLuciano discloses a combination with one or more additional functional devices (Fig. 3) of a field-device connection system, wherein at least part of the connectivity of the system is by way of an arrangement of the functional device and the one or more additional functional devices.  
Regarding claim 19, DiLuciano discloses a combination with a functional device cabinet (210), wherein the functional device is mounted in the functional device cabinet.  
Regarding claim 20, DiLuciano discloses the functional device cabinet being an isolator cabinet for use in the connection of a plurality of field devices to input/output process wiring and process electronics.  

Regarding claim 21, DiLuciano discloses a functional device for input/output process connection to a plurality of field devices (211), the functional device comprising: a housing (210), an isolator (216) disposed in the housing; and an integrated disconnect element (204) to provide disconnect functionality between at least one field device of the plurality of field devices and the functional device, the isolator being an electronic device configured to communicated process electronics to the at least one field device while electrically isolating the at least one field device from the process electronics (intended use), wherein the integrated disconnect element is integrated within (i.e. connected within) the electronic device of the isolator; the isolator located at a point of connectivity with a field device separate from the [field] device [by the integrated disconnect element] when the field device is connected to the functional device at the integrated disconnect element.
DiLuciano discloses substantially the claimed invention except for the disconnect element being located within the isolator.  Kobeda teaches the use of a disconnect element (34) being located within the isolator (13/18).  It would have been obvious to a person of ordinary skill in the art before the invention was effectively filed form the disconnect element within the isolator, as taught by Kobeda, in order to reduce the number of independent parts, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over DiLuciano and Kobeda, and further in view of Applicant’s Admitted Prior Art (AAPA) of Figures 1A and 1B.  
Regarding claim 22, AAPA teaches an isolator including a housing (4, Fig. 1B).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to place the isolator in a housing, in order to prevent tampering with its internal component.  Please note that using the housing (4, Fig. 1B) of AAPA, with the isolator (18) taught by Kobeda, results on the integrated discontent being disposed in the housing of the isolator.  

Claims 1-7 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) of Figures 1A and 1B.  
AAPA discloses a functional device for input/output process connection to a plurality of field devices (intended use), the functional device comprising: a housing (1); an isolator (4) disposed in the housing; and an integrated disconnect element (8/9) to provide disconnect functionality between at least one field device of the plurality of field devices and the functional device (intended use), the disconnect element of the functional device providing visual indication of the at least one field device associated with the disconnect element (intended use, by position of the switch/blade), the isolator being an electronic device configured to communicate process electronics to the at least one field device while electrically isolating the at least one field device from the process electronics (intended use), wherein the integrated disconnect element is integrated within the electronic device of the isolator such that the disconnect element is located within the isolator, and wherein the isolator is located at a point of connectivity with a field device separate from the functional device when the field device is connected to the functional device at the integrated disconnect element (Fig. 1A).
AAPA discloses the claimed invention except for the disconnect element located within the isolator.  However, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use combine the disconnect element within the isolator in order to reduce the profile of the functional device and the number of independent housings, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833